Sognier, Judge.
Phillips Construction Company, Inc. (Phillips) entered into a contract with the owner, Donald Golden (Golden), to construct the Richmond Plaza Shopping Center. Cowart Iron Works, Inc. (Cowart) and Rembrant, Inc. (Rembrant) subcontracted with Phillips to work on the project. In separate actions, Cowart and Rembrant sued *862Phillips and American Insurance Company (American), the bonding company, for breach of contract. Golden intervened as a defendant in the Cowart case, and was also a defendant in the Rembrant case. Golden filed cross-claims against Phillips and American for indemnification and counterclaims against Cowart alleging negligence and as a third party beneficiary of the subcontract between Cowart and Phillips. Phillips and American moved to dismiss the complaints and Golden’s cross-claim, or, in the alternative, to stay the proceedings pending arbitration as provided for in the contract and subcontracts between the parties. The trial court denied the motions and Phillips and American appeal.
Decided June 24, 1982
Rehearing denied July 8, 1982
Glower W. Jones, Joseph C. Staak, for appellants.
William A. Trotter III, Stanley C. House, A. Rowland Dye, Joseph R. Neil, Percy J. Blount, Thomas W. Tucker, Frederick N. Gleaton, Elwood F. Oakley III, Richard A. Slaby, Milton M. Avrett, Duncan D. Wheale, Stephen M. Phillips, Phillip O. Gossett, for appellees (case no. 63276).
Richard A. Slaby, William A. Trotter III, for appellees (case nos. 63277, 63278).
Appellees Golden and Rembrant moved to dismiss the appeals on the grounds that the order of the trial court is not a final judgment and appellants have failed to comply with the interlocutory review procedure found in Code Ann. § 6-701. This court has recently overruled Pace Const Corp. v. Houdaille Indus., 155 Ga. App. 923, 924 (274 SE2d 44) (1980) and held that there is no direct appeal from an order denying a motion to stay proceedings pending arbitration. Tasco Industries v. Fibers & Fabrics, 162 Ga. App. 593 (292 SE2d 439) (1982). We note that the substance of this case is controlled by Prince Faisal v. Batson Cook Co., 161 Ga. App. 219 (291 SE2d 249) (1982); however, we have no choice but to dismiss the appeals.

Appeals dismissed.


Been, P. J., and Pope, J., concur.